                   Case 3:21-cr-05123-BHS Document 4 Filed 05/25/21 Page 1 of 2
 PROB 12A
 (01/13)                    UNITED STATES DISTRICT COURT
                                                            for
                                     Western District of Washington
                                    Report on Offender Under Supervision
                                                         Smith Nathan Ja mes 12A




Name of Offender: Nathan James Smith                                       Case Number: 3:21CR05123-BHS
Name of Judicial Officer: The Honorable Benjamin H. Settle, United States District Judge
Date of Original Sentence: 06/05/2017                                             Date of Report: 05/25/2021
Original Offense:     Felon in possession of firearms and ammunition
Original Sentence:    63 months’ confinement; 3 years’ supervised release
Type of Supervision: Supervised release                          Date Supervision Commenced: 12/10/2020
Special Conditions Imposed:
6 Substance Abuse                 Financial Disclosure               Restitution:
  Mental Health                   Fine                               Community Service
  Other:
                                        NONCOMPLIANCE SUMMARY

I allege Nathan James Smith has violated conditions of supervision by:

 Violation
 Number       Nature of Noncompliance
     1.       Using opiates on or about May 3, 2021, in violation of a mandatory condition of supervision.


United States Probation Officer Action: Mr. Smith admitted to heroin use. He is currently enrolled in out-patient
treatment and has agreed to enter an in-patient treatment program within the next few days. He has been regularly
attending his out-patient appointments, finds treatment to be helpful, and has acknowledged a need for more
intensive therapy. Mr. Smith will be required to successful participate and complete an in-patient treatment
program in response to his ongoing drug use.

Assistant United States Attorney Grady Leupold has no objection.

I respectfully recommend the Court endorse my actions.

I swear under penalty of perjury that the                  APPROVED:
foregoing is true and correct.                             Monique D. Neal
                                                           Chief United States Probation and Pretrial Services Officer
Executed on this 25th day of May, 2021.                    BY:
A                                                          A
Kalen Thomas                                               Michael R. Markham
Supervising United States Probation Officer                Assistant Deputy Chief United States Probation Officer
                 Case 3:21-cr-05123-BHS Document 4 Filed 05/25/21 Page 2 of 2

The Honorable Benjamin H. Settle, United States District Judge                               Page 2
Report on Offender Under Supervision                                                   May 25, 2021

                        THE COURT FINDS PROBABLE CAUSE AND ORDERS:
   Judicial Officer endorses the United States Probation Officer’s actions
   Submit a Request for Modifying the Condition or Term of Supervision




                                                                    A
   Submit a Request for Warrant or Summons
   Other



                                                                  Signature of Judicial Officer
                                                                     May 25, 2021
                                                                              Date
